Exhibit 99.2 RIT TECHNOLOGIES LTD. PROXY THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS. The undersigned hereby appoints Sergey Anisimov, Chairman of the Board, and Eran Ayzik, Chief Executive Officer, and each of them, attorneys, agents and proxies of the undersigned, with full power of substitution to each of them, to represent and to vote on behalf of the undersigned all the Ordinary Shares in RiT Technologies Ltd.(the “Company”) which the undersigned is entitled to vote at the 2010 Annual General Meeting of Shareholders (the “Annual Meeting”) to be held at the offices of the Company, 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel, on Monday, December 13, 2010 at 10:00 a.m. (Israel time), and at any adjournments or postponements thereof, upon the following matters, which are more fully described in the Notice of Annual General Meeting of Shareholders and Proxy Statement relating to the Annual Meeting. This Proxy, when properly executed, will be voted in the manner directed herein by the undersigned. If no direction is made with respect to any matter, this Proxy will be voted FOR such matter.Any and all proxies heretofore given by the undersigned are hereby revoked. (Continued and to be signed on the reverse side) PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED EVNELOPE. PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE ý 1. To re-elect three (3) directors to the Board of Directors of the Company. Sergey Anisimov o for o against o abstain Boris Granovsky o for o against o abstain Roman Govorov o for o against o abstain 2. To re- elect MR.Israel Frieder as an external director. o for o against o abstain To reappoint the Company's independent auditors, KPMG Somech Chaikin, Certified Public Accountants (Israel), for the 2010 fiscal year 3.
